Citation Nr: 0738129	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  02-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979, and from April 1984 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a May 2006 decision, the Board denied service connection 
for a psychiatric disorder, hypertension, and residuals of a 
gunshot wound to the left foot.  The Board also remanded 
claims of entitlement to increased ratings for psoriasis, 
cervical spondylolysis, and residuals of a lateral meniscus 
cyst of the right knee, as well as the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.  Finally, the Board 
determined that a claim of service connection for a left lung 
disorder was not on appeal.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the matter was 
pending before the Court, in January 2007, the veteran's 
attorney and a representative of VA's Office of General 
Counsel filed a joint motion for partial remand.  In a 
February 2007 order, the Court granted the motion, vacated 
the portion of the Board's May 2006 decision denying service 
connection for a psychiatric disorder, and remanded the 
matter to the Board for further development and 
readjudication.  The remaining portions of the Board's May 
2006 decision were left intact.  

With respect to the claims remanded by the Board in May 2006, 
while these issues were in remand status at the RO, in 
January 2007, the veteran indicated that he wished to 
withdraw his appeals of the claims for increased ratings for 
psoriasis, residuals of a lateral meniscus cyst of the right 
knee, and cervical spondylosis.  He clarified that the only 
issues he wished to pursue were the issues of service 
connection for a psychiatric disorder and a total rating 
based on individual unemployability.

In a March 2007 decision, the Board dismissed the claims for 
increased ratings for psoriasis, residuals of a lateral 
meniscus cyst of the right knee, and cervical spondylosis.  
The Board remanded the issues of entitlement to service 
connection for a psychiatric disorder and entitlement to a 
total rating based on individual unemployability to the RO 
for additional evidentiary development.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent necessary.  Stegall v. West, 11 
Vet. App. 268 (1998).

In its March 2007 decision, the Board also noted that in 
February 2007, the veteran's representative indicated that 
the veteran wished to reopen his previously denied claim of 
service connection for residuals of a gunshot wound of the 
left foot.  The Board referred this matter to the RO for 
appropriate action.  A review of the record contains no 
indication that the RO has, as yet, addressed this matter.  
Thus, it is again referred to the RO for appropriate action.  

In addition to the request to reopen the claim of service 
connection for residuals of a gunshot wound of the left foot, 
in a September 2007 letter, the veteran appeared to indicate 
that he wished to reopen his previously denied claim of 
service connection for hypertension.  This matter is likewise 
referred to the RO for appropriate action.  

The Board notes that this case has been advanced on the 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to a total rating based 
on individual unemployability.  This issue is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The evidence is in equipoise as to whether the veteran's 
current psychiatric disorder, dysthymia, is causally related 
to his service-connected disabilities.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, dysthymia is 
proximately due to his service-connected disabilities.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007).  VA also has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In this case, in light 
of the favorable decision below, the Board finds that any 
deficiency in VA's VCAA notice or development actions is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  


Background

Service medical records corresponding to the veteran's first 
period of active service show that in September 1977, he 
complained of anxiety and tension about his job.  He was 
scheduled for further evaluation, but failed to keep his 
appointment.  A psychiatric disorder, including major 
depressive disorder, was not diagnosed and the service 
medical records are otherwise negative for complaints or 
findings of a psychiatric disorder.  At his February 1979 
service separation medical examination, psychiatric 
evaluation revealed no abnormalities.  On a report of medical 
history, the veteran specifically denied nervous trouble of 
any sort, including frequent trouble sleeping, depression, 
and excessive worry.  Available service medical records 
pertaining to the veteran's second period of active service 
are likewise entirely negative for complaints or findings of 
a psychiatric disorder.

In October 1989, the veteran apparently submitted an original 
application for VA compensation benefits seeking service 
connection for several disabilities.  However, the record 
contains no indication, nor does the veteran contend, that 
his original October 1989 application made any mention of a 
psychiatric disability.

In connection with his claim, the veteran was afforded a VA 
medical examination in November 1989.  The examination report 
is entirely negative for complaints or findings of a 
psychiatric disability.  

Subsequent medical records obtained in support of the 
veteran's various, unrelated claims, are entirely negative 
for any mention of complaints or findings of a psychiatric 
disability.  These records include numerous VA medical 
examination reports, dated from February 1991 to June 1995, 
as well as VA clinical records dated from May 1992 to July 
1997.  

VA clinical records show that in May 1998, it was noted that 
the veteran displayed a depressive affect.  A mental health 
consult was recommended, but the record contains no 
indication that the veteran followed up with the 
recommendation.  

In March 2000, the veteran submitted a claim of service 
connection for major depressive disorder, which he claimed 
was secondary to his "physical conditions."  In support of 
his claim, he submitted a copy of a September 1999 
examination report completed in connection with his 
unsuccessful application for disability benefits from the 
Social Security Administration (SSA).  During the 
examination, the veteran claimed that he had been depressed 
since service.  He also complained of chronic pain, including 
in his back, neck, shoulders, and a tooth.  The diagnoses 
were (1) major depressive disorder, single episode, and (2) 
pain disorder associated with both psychological factors and 
a general medical condition.  

In May 2000, the veteran was afforded a VA psychiatric 
examination in connection with his claim.  The examiner 
indicated that he had reviewed the veteran's medical chart in 
connection with the examination.  By way of history, the 
veteran denied ever having been treated for a psychiatric 
disorder.  He indicated that he had "pain from 
disabilities" but did not voice any psychiatric or emotional 
complaints.  After examining the veteran and reviewing the 
claims folder, the examiner diagnosed depressive disorder, 
mild, and personality disorder, mild.  

VA clinical records show that in December 2000, the veteran 
sought psychiatric treatment, claiming that he was 
occupationally disabled due to degenerative disc disease, a 
right knee disability, and psoriasis.  The examiner noted 
that the veteran exhibited no depressed mood or disturbance 
in appetite or sleep.  His only complaint was worry about his 
home.  The diagnosis was adjustment disorder with anxious 
mood and alcohol abuse and dependence.  The veteran declined 
further treatment, stating that he felt as he did not need 
it.

Thereafter, the RO requested an additional medical opinion 
regarding the veteran's claimed psychiatric disorder.  In 
January 2001, a VA medical examiner reviewed the veteran's 
claims folder and concluded that the veteran's depressive 
disorder was not related to his service-connected 
disabilities.  Rather, he indicated that the veteran's 
psychiatric symptomatology, such as episodic dysphoria, 
appeared to be related to his personality disorder.  

At a September 2002 hearing, the veteran claimed that he had 
a pain disorder and depression secondary to his service-
connected disabilities.  The Hearing Officer noted that 
recent VA psychiatric examination had revealed no pain 
disorder and asked the veteran if he would be willing to 
report for another VA psychiatric examination by a board of 
two psychiatrists in order to reconcile the psychiatric 
diagnoses of record and determine whether the veteran had a 
pain disorder secondary to his service-connected 
disabilities.  The veteran indicated that he had "no 
problem" reporting for another examination.  

Thereafter, the veteran was scheduled for a VA psychiatric 
examination, to be held in November 2002.  After he was 
notified of the time and date of the examination, he 
contacted the RO and indicated that he would not attend.  He 
indicated that "I do not wish to pursue at this time if the 
disorder is pain related since I am not seeking treatment."

In November 2004, the veteran again underwent VA psychiatric 
examination during which time he reported that he had never 
received psychiatric treatment.  The examiner reviewed the 
veteran's claims folder in detail, including previous VA and 
private psychiatric evaluations.  After examining the 
veteran, the examiner concluded that the veteran did not meet 
the criteria for a diagnosis of major depressive disorder.  
The diagnoses were rule out dysthymic disorder and rule out 
alcohol abuse.  The examiner indicated that the few 
depressive symptoms which were present could be considered 
expectable reactions to psychosocial stressors, such as 
losing his military career, warranting a diagnosis of 
dysthymic disorder.  The examiner indicated, however, that 
any symptoms of dysthymia were mild and did not impact 
seriously upon the veteran's functioning.  

In February 2007, the veteran sought a psychiatric evaluation 
from VA at the behest of his representative.  On examination, 
the veteran reported that he had a history of depression.  He 
reported frequent awakening and decreased appetite.  The 
assessment was depressive disorder.  The veteran declined 
counseling.  

In May 2007, the veteran again underwent VA psychiatric 
examination.  The examiner noted that she had reviewed the 
veteran's five-volume claims folder in full in connection 
with the examination.  The veteran reported that he had 
sustained injuries in a motor vehicle accident during 
service, which had precipitated his discharge.  The veteran 
indicated that he felt let down by the military, as he had 
planned to make it his career.  He also complained that he 
had pain in his back, knee, and ankle, and that such pain was 
affecting his mood.  He complained of irritability and 
depression.  He also claimed that pain kept him awake at 
night.  The examiner noted that the veteran had received no 
ongoing mental health treatment, only psychological 
assessments done in connection with his ongoing attempts to 
establish the presence of a mental health disorder for 
purposes of obtaining VA and Social Security benefits.  
Nonetheless, after examining the veteran and reviewing his 
claims folders, the examiner diagnosed dysthymia, mild and 
chronic.  She concluded that the veteran's dysthymia was 
caused by his service-connected physical conditions.  The 
examiner indicated that the veteran's dysthymia was very mild 
and would in no way contribute to his unemployability.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as a psychosis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

As a preliminary matter, the Board notes that the veteran's 
service medical records are negative for findings of a 
psychiatric disorder.  Likewise, when he submitted his 
original application for compensation benefits in October 
1989, his application was apparently silent for mention of a 
psychiatric disability, as is medical evidence received in 
connection with that claim.  In fact, the first notation of a 
diagnosis of a psychiatric disorder is not until September 
1999, approximately a decade after the veteran's separation 
from service.  Based on the foregoing, the Board finds that a 
psychiatric disorder was not present in service or manifest 
to a compensable degree within the first post-service year.  

In reaching this decision, the Board has considered the 
veteran's recent statements to the effect that he has felt 
depressed since service.  The Board finds that such 
statements are less credible than the negative 
contemporaneous medical and documentary evidence of record.  
The fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the veteran's 
recent contentions that he experienced depression since 
service is persuasive evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).

In other words, the Board notes that the years long absence 
of evidence of treatment for psychiatric symptoms or a 
diagnosis of a psychiatric disability constitutes negative 
evidence tending to disprove the claim that the veteran 
developed a psychiatric disorder in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing psychiatric complaints, 
symptoms, or findings between the veteran's separation from 
service in 1989 and the May 1998 VA clinical record noting a 
depressive affect and the September 1999 examination report 
diagnosing major depressive disorder and a pain disorder is 
itself evidence which tends to show that any current 
psychiatric disorder did not have its onset in service or for 
many years thereafter.

For these reasons, the Board finds that the most probative 
evidence of record establishes that a psychiatric disability 
was not present during the veteran's active service or for 
many years thereafter.  The Board further notes that the 
evidence of record does not show, nor does the veteran 
contend, that there is a causal relationship between his 
active service and any current psychiatric disability.  
Rather, the veteran essentially contends that his current 
psychiatric disability is related to his service-connected 
disabilities.  

In that regard, the Board notes that service connection is 
currently in effect for cervical spondylolysis, rated as 40 
percent disabling; psoriasis, rated as 30 percent disabling; 
and residuals of a lateral meniscus cyst of the right knee, 
rated as 10 percent disabling.  The veteran's combined 
disability rating is 60 percent.  

As noted, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In this case, the evidence is contradictory as to whether the 
veteran currently has a psychiatric disability secondary to 
his service-connected disabilities.  On one hand, the record 
contains the January 2001 VA medical opinion to the effect 
that the veteran's psychiatric disability, then diagnosed as 
depressive disorder, was not related to his service-connected 
disabilities.  Rather, the examiner indicated that the 
veteran's psychiatric symptomatology, such as episodic 
dysphoria, appeared to be related to his personality 
disorder.  

On the other hand, the record contains a May 2007 VA medical 
examination report on which the examiner concluded that the 
veteran's current psychiatric disability, diagnosed as 
chronic dysthymia, was caused by his service-connected 
physical conditions.  

In determining the probative weight to be assigned to these 
conflicting medical opinions, the Board must consider factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470- 71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  In that regard, the Board notes that 
both examiners who provided opinions in this case are clearly 
competent to render a medical opinion as to the presence and 
etiology of the veteran's psychiatric disorder.  Both 
examiners have also indicated that they based their opinions 
on a review of the veteran's medical records.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board also notes 
that there is no other medical opinion evidence of record 
which contradicts these opinions.  

As set forth above, in claims for VA benefits, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In other 
words, the preponderance of the evidence must be against the 
claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 
54.  Given the evidence set forth above, such a conclusion 
cannot be made in this case.  Thus, the Board finds that 
secondary service connection for dysthymia is warranted.


ORDER

Entitlement to service connection for dysthymia is granted.  


REMAND

In view of the Board's decision granting service connection 
for a dysthymia, it is necessary for the RO to assign an 
initial disability rating for that disability.  This 
determination is inextricably intertwined with the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  Since 
the veteran does not presently meet the percentage 
requirements for a total disability rating, the initial 
rating assigned for dysthymia could bear significantly on his 
unemployability claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991) (holding that where a decision on one issue would have 
a "significant impact" upon another, and that impact in 
turn could render any appellate review on the other claim 
meaningless and a waste of judicial resources, the two claims 
are inextricably intertwined).  Therefore, appellate 
consideration of the unemployability issue must be deferred 
pending the RO's assignment of an initial disability rating 
for dysthymia.  

Accordingly, the case is REMANDED for the following action:

After an initial disability rating for 
dysthymic disorder has been established, 
and after conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim for a total 
rating based on individual 
unemployability due to service-connected 
disabilities.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


